Name: Commission Regulation (EEC) No 3106/88 of 7 October 1988 amending Regulation (EEC) No 3105/87 as regards the period of validity of licences issued pursuant to the special arrangements for imports of maize and sorghum into Spain
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 No L 277/28 Official Journal of the European Communities 8 . 10 . 88 COMMISSION REGULATION (EEC) No 3106/88 of 7 October 1988 amending Regulation (EEC) No 3105/87 as regards the period of validity of licences issued pursuant to the special arrangements for imports of maize and sorghum into Spain HAS ADOPTED THIS REGULATION Article 1 Article 5 ( 1 ) of Regulation (EEC) No 3105/87 is replaced by the following : ' 1 . Import licences issued pursuant to this Regula ­ tion shall be valid from the date of issue, within the meaning of Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 (*), until the 28 February 1989 for sorghum and until the 30 April 1989 for maize. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the appli ­ cation of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (2), as last amended by Regulation (EEC) No 198/88 (3), lays down in particular the period of validity of the licences ; whereas in order to facilitate maize and sorghum imports into Spain pursuant to those arrangements the said period of validity should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 0 OJ No L 338, 13 . 12. 1980 , p. 1 .' Article 2 This Regulation shall enter into force on the 8 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 170, 30. 6 . 1987, p. 1 . 0 OJ No L 294, 17. 10 . 1987, p . 15 . 0 OJ No L 20, 26. 1 . 1988, p . 8 .